Title: II. Jefferson’s Memoranda Concerning the American, British, and French Fisheries, [ca. October 1788]
From: Jefferson, Thomas
To: 



[ca. Oct. 1788]

American Whale fishery.
Vessels emploied in 1775 in the Whale fishery


from Boston
 48.
Rhode island
  45


   Falmouth
   8 
Connecticut
   3


   Martha’s Vineyd.
   6.
New York
  12


   Dartmouth
 55 

 


   Nantucket
 132 
 
 60



 

 249



 249 

 





 309


309 vessels @ 13 hands each = 4017 sailors.
The vessels from 80. to 150. tons each.

Mr. Swan sais these vessels carried 24. men each. 309 × 24 = 7416
Probably the true average is 18. 309 × 18 = 5562
The American whale oil better than the Dutch or English because made on the spot. These bring home the whale.
Before the revolution we furnished as follows.


Massachusets

 



   30,000. barrels @ 45£ the ton
= 
168,750£ sterl.
 

New Hampshire
  
  
 

     1 500. tons @ 15£ ……
=
 22,500£ sterl.


 
 
  £
  Of this we sent to Europe 181,688
         to W. Indies   9,562
  


 
191,200
 

 
   
191,250. £ sterl.


 
 

Massachusets furnished also 28 ton of bones
 
 
  8,400



 
 
199,650 £ sterl.


The U.S. unimpeded would furnish France 40. to 50,000 Quintals.
Examination of Seth Jenkins before H. of Commons. 1775.
He is of Nantucket. Between 5. and 6000 men and boys employed in Whale fishery who have no other emploiment. About 20. families can be maintained by the produce of the island which is 15. miles long and 3. broad. Only 1. harbour. 140 vessels. 132 of which emploied in whale fishery. Their burthen from 50. to 150. tons. Sail at all seasons of the year for whale fishery, the coast of Africa, Brazils, and even as far as the Falkld. islds. Longest time 12. months. Some who catch their fish on coast of America, make 2. or 3. voiages a year. The people receive all their manufactures from Gr. Br. chiefly London, and pay for them in oil. The whole number of Whale fishery ships from N. America is 309. viz. Boston 48 + Falmouth 8 + Martha’s vineyard 6 + Dartmouth 55 + R.I. and Providce. 45 + N.Y. 12. + Connecticut 3 + Nantucket 132 = 309. He has known 2. or 3. vessels go from Engld. to the coast of Africa to fish for whale, but they caught none, because they did not know how. It requires long experience particularly for the Spermaceti whale.
Capt. Peleg Coffin’s sentiments on the Whale fishery of Nantucket. Sep. 1786. The quantity of oil probably to be obtained this  season (having usual success) from Nantucket say 5000. barrels Spermaceti including head matter. This is about ¼ so leaves 3750 barrels also about 1500 barrels Whale oil and 5000 ℔. bone, or fins. Whale oil is best for Southern market. Seldom shipped to Eur. before war. Spermaceti oil white, yellow and amber, and the fins were mostly shipped to London. Price there for white £40. to £42. Yellow £38 Brown 35 to 36£ the ton in 1775. about ⅚ was white. Difference of price made the adventurers more particular in their manufacture. They now seldom make any brown. Freight, duty and charges near £5. pr. ton at London. Quantity obtained annually from Nantucket before the war about 30,000 barrels. The strained oil from the head matter and the Spermaceti candles mostly shipped to Southern states and W.I. which afforded large returns in specie to that province. The whole remittances went to Europe, aided commerce, and a great nursery for seamen. Price of Whale fins £300. pr. ton.
Examination of John Lane merchant of Lond. before H. Com. 1775.
Value of oil imported from New Eng. into Lond. from May 1772 to May. 1773. was Oil 100,000 £ st. fins 5,000 £ = 105,000 £. From May 1773. to May 1774. Oil 114,640 £ + fins 3,500 £ = 118,140 £. Present price of oil at Nantucket 1st. quality 100 Doll. pr. ton. 2d. 90. 3d. 80. fins ⅙th 560. Freight and charges about £5. st. pr. ton besides commission. I gallon oil = 7 ℔ French weight. 1 ton about 18. Quintals or 8. barrels. Present price of oil in London 1st. quality £45. st. pr. ton the others in proportion. The duties £18-5 pr. ton. Price before the war nearly same, without any duty.


British Whale fishery.
 


ships


They emploied in the Greenland before the revolution
 100


   in 1786.
 151


   in 1787 (cargoes worth 250,000 £ sterl.)
 248


   in 1788.
 250


In the Southern fishery in



     1785. (cargoes worth £30,000 sterl)
 18


     1787. (cargoes £100,000)
 38


     1788 (cargoes £200,000)
 64


     These 64. ships took 79. fish.



Of the 250. ships emploied in 1788. 35. took 82. fish.






These 250. ships carrying about 60. hands each, make
 

 
15,000 seamen.


They receive in bounty from £800. to £1000 a vessel
£225,000


The proprietors sunk notwithstanding upwards of £800. on each
 200,000




 425,000


The sailors then have cost to the government
15



to individuals
12




27 a man.


London uses 7. ton of oil a day = 2555 tons,




        or 40,880 quintals a year.


Rotch sais Gr. Br. employs 300. ships and 12,000 seamen. 
 

That the amount of her premiums are 150,000 £ sterl.
That she consumes but half the produce of her fisheries. Sends the rest almost wholly to France.
A midling whale is reckoned worth 1000 £ sterl.
If a vessel takes 2. it is a good voiage. If only one it will scarcely quit cost. The bounty is calculated to save the expence of the voiage.
1788. The Eng. ships in the Greenld. fishery have not taken this year more than 20 tons of oil on an average, making 5000. tons in the whole.
Those in the Southern or Brazil fishery have taken 60 tons on an average.
The Greenld. voiages from 3. to 4. mo. the Brazil do. from 9. to 12. months.
The ships in both fisheries average 300 tons, and completely fitted for sea cost each 3000£ st. at least in both fisheries.
Sailor’s wages 40/ st. a month in Greenld. fishery. They go on shares in the Southern.
The bounties on the Greenld. ships have amounted this year to £15. st. a ton on the oil. On the Brazil ships to £5. a ton on the oil.
In the Greenld. fishery 30 tons of oil to the ship is the most ever averaged since the war 25 tons, or 1/12 of the burthen is a fair general average.


French.





Consumption as follows.






℔ pesant
Quint
tons


Sangrain for 27. cities
800,000
 8 000
 500



Paris, according to registers





of 1786
 2,800,000
 28,000
1750


Rouen
 500,000
 5,000
 312.5


Bordeaux
 600,000
 6,000
 375


Lyon
 300,000
 3,000
 187.5


other cities for Coreillerie and


 


lumiere
 3,000,000
 30,000
1875



 8,000,000
 80,000
5000 


and an equal quantity of vegetable oil.
Marseilles is one of Sangrain’s 27. cities.
It’s lighting takes 1400 quintals or 87½ tons a year.
They use Olive oil except when very windy. Then, as olive oil goes out easily, they mix fish oil.
Olive oil is more expensive than fish oil in the proportion of 5:4.
Sangrain sais vegetable oil is as good as whale oil and cheaper but the crop is precarious, and does not resist cold so well. He receives 13. sous the ℔. for the oil he furnishes the city. Boylston received here 55.₶ the Fr. quintal for his.
Barrett sais 50.₶ the quintal leaves profit 16. pr. ct. to American merchant.
Whale oil from the Hanse towns pays 2 duties in France.


1. Droit de traite
7₶-10s
the barrique of 520 ℔





brut
 1-14- 7


10s. pr. livre





on that
3-15

  17- 3



 11- 5
which on the nett 100 ℔





Fr. is
  2-11-10


2. Droit des huiles & savons 6d. the ℔ nett



10s. pr. livre on that
3.





 9 which on the nett




100 ℔ Fr. is
 3-15


So that there is paid on the nett 100℔ Fr.
  6- 6-10


The English ton of 1764 ℔ = 1618 ℔ Fr. then pays




1. Droit de traite
 42₶



2. Dr. des huiles & savons
 60-13-6





102-13-6


See Hanseatic treaty 1716. Sep. 28. Art. V.




France gives her fishermen a bounty of 50.₶ the ton burthen of the vessel. The vessels must have cleared out from a port of France (Dunkirk) and bring back a fish.
The Convention is dated 1785. Dec. 5.
Rotch sais he has 12. ships in this business. (1788) to wit




tons



 5. of his own
South seas
1585



 2. of his brothers
South seas
 500



 2. of the same just sailed for
Greenland
 700



 3. others
South seas
 660
3445


12 out of port





 2. others in port getting ready


 255


14 Under the Convention

in all
3700


 3. of Calonne’s company’s ships
South seas

 800


17 Total


4500


The government has lost 1,000,000.₶ by this company.


The individuals of the company have also lost considerably.


A ship can bring from the fishery only ⅓ of her measurement in oil.


 17. ships of 4500 tons then, if they returned all full, could bring
1500 tons


But this never happens. Cannot count on more than ⅔ viz.
1000 tons


9. families of 33. persons have emigrated from the U.S. to Dunkirk and about 150. American seamen employed in the 17. ships i.e. 9. to each.
Rotch in fact sends out large ships, and they receive their oil at sea from our fishermen, giving them empty casks in return.
The Refinery at Rouen is half French and half American property Properly assisted, can refine for the whole kingdom.
It will cost half a million livres.
Pugh. Spermaceti oil can be converted chemically into head matter. 1. ton of 252. galls. and 1600 ℔. weight English yeilds 500 ℔. head matter. The residue 1100 ℔. or 186 galls. pure oil, allowing 5. pr. ct. for impurities, which in Amer, are made into soft soap and reduce loss to 2½ pr. c. and cost of process from £5. to 6£ st. pr. ton. 500 ℔. head matter @ ⅙ price of  Spermaceti in Boston = £37-10 st. + 186 galls. oil @ ⅛ pr. Galln. or £22-10 per ton is £15-10. which makes £53. for what cost £28-10. There is then £24-10 clear profit on the ton, or say one half after allowing for leakage, waste &c.
Greenland whale oil (which is probably the same taken by the Americans in Davis’s and Bellisle streights) refined so as almost to deceive the best judges and in a warm and moderate climate may be so good a substitute for Spermaceti as to answer all it’s purposes for illumination of cities or elsewhere. The expence of refining 40/ st. pr. ton. Allow it to cost £15. st. pr. ton when fit for use + £6. freight, insurance, commission for purchase in market makes it cost, landed in France £21. st. pr. ton. The process is very expeditious. It’s time determined by extent of works and no. of hands.
Experiments on different oils made in the same vessel, of a convenient form.


Specific gravity







oz.
}
No. 2. 3. 4. may be considered as of same weight as they differ only 1. or 2. grains. But they differ about 26 gr. in weight with No. 1.


No. 1.
Olive oil 20s. pr.℔
1-1-13


2.
Whale oil refined
1-0-60


3.
Spermaceti oil from Barret
1-0-59


4.
Spermaceti oil from Boylston
1-0-58


Fluidity. No. 1. the least fluid. 2. 3. 4. nearly equal. Fluidity an essential quality in combustion.
 Colour. No. 1. Citron, a little dark. 2. White lightly cast. 3. Orange. 4. Whiter than 2.
 Combustion. The 4. kinds in exactly the same quantity, were put into 4. vessels of exactly the same size and form, with 4. wicks of the same size and length.


No. 2. lasted
4 hrs.—24 min.
}
The duration of
No. 4 : No. 1 :: 29 : 30


   3.
4 hrs.—57

No. 3 : No. 1 ::  9 : 10


   4.
5 hrs. —16

No. 2 : No. 1 ::  4 : 5


   1.
5 hrs.—31




Colour of flame. Same. If not absolutely white, they were but slightly coloured.
 Extent of light was in proportion to their Combustion in following order. No. 2. 3. 4. 1. That of No. 2. was lively, extended  and brilliant. No. 1. had constantly half less of vivacity and extent.
 Result. Estimating the value of the oils according to the light they give whale oil refined, with a wick of half the size of that in the Olive oil @ 20s. pr. ℔. gave an equal light and burnt longer. The Olive oil to give the same light must have double the wick and would consume in ½ the time.
 The whale oil No. 2. then given to the public @ 50.₶ the quintal will be a great service rendered.
 Whale oil. 3. kinds of whale.

1. Spermaceti. This whale is taken on the coast of Brazil, in the warmer latitudes, principally during our winter.
The ships go in autumn, return in Summer, 9. months absent. One voiage then makes good sailor. This whale active and fierce.
We the only nation who exercise this fishery to great extent.
We furnish Engld. 19/20 of what she consumes.
Price in London £50. a ton or 9d. the ℔.—18£ duty = 32£ clear.
Price in America £22–10 the ton sterling.
Portuguese take a little.
Spermaceti worth 18d. the ℔. in London.
Each whale furnishes 3. or 4. barrels of head matter.
All his oil can be brought to the same consistence by Pugh
This oil curdles at 41.° of Farenheit’s thermometer


2. Greenland whale.
A clumsy whale easily taken. He dives as soon as struck and comes up by the first cake of ice to breathe so that he is easily found and taken.
Ships go out in March and return in July or August.
A sailor gains little experience in a voiage.
This is the fishery principally exercised by Europeans.
It is the only whale which furnishes bone in any quantity.
This oil chills at 36.° of Farenheit.
It is worth in London £17–10s. a ton.


3. Brazil whale, or Black whale.
Smallest of all. Found in same latitude with Spermaceti.
The Spermaceti fishermen kill this whale when he comes in the way.
Too worthless to be sought express.
This oil worth in London 13.£ per ton. In America 15. or 16£. sterl.

Chills at 50.° of Farenheit.
In warm weather it burns better than Greenland.
Pugh converts the whole of it into good tallow, like beef.

An English ton of oil is 1764 ℔. = 1618 ₶. French.

The Barrique of 520 ℔. gross yeilds about 433 ⅓ ℔. nett i.e. ⅚
The usual reckoning is 16 Fr. quintals to an English ton. but allowing for waste &c. the Eng. ton is but 15½ Fr.



   
   The barrel is 30 gallons. 240. gallns. are a ton.


